DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.

The Closest Prior Arts

	Regarding claims 1, 10, 19 , YAMAMOTO et al (US 2019/0380125 A1)  discloses  a method performed by a base station/UE (fig. 5 to fig. 6, fig. 10, communication between the BS 100 and the terminal 200, section 0081-0082), transmitting (fig. 7, base station 100 which includes Reception unit 116/Transmission unit 114 coupled to RF antenna 115), to a user equipment (UE) (fig. 5 to fig. 8, fig. 8, UE/terminal 200, section 0108-0110), a radio resource control (RRC) message (see, uplink resources via DCI, higher layer-signaling (i.e., RRC) to the terminal from the base station, information relation to the PUCCH, section 0133-0145, 0146-0150) including first control information (see, the base station indicates to the terminal, PUCCH resources via DCI, information relation to position indicating starting to end in relation to PUCCH, section 0133-0150) indicating a first index (see, PUCCH resources via the DCI, section 0146-0150, 0152-0155, see, index relating to start and end for PUCCH transmission, section 0141-015 ), wherein the first index corresponds to a first offset value (noted: multiple offsets in relation to the PUCCH resources and candidate values, section 0295-0296); transmitting, to the UE, a Physical Downlink Control Channel (PDCCH) in a resource which corresponds to one or more control channel element(s) (CCE(s) (see,  the indication with respect PUCCH resources using bits of DCI signals of the PDCCH, the PUCCH resources (i.e., CCE) (Section 0064-0065, 0217, 0292),  see, terminal identifies PUCCH resources based on indicated higher-layer signals, DCI bits, section 0140-0150, noted: in the PUCCH resources, there are PRBs);  wherein a Downlink Control Information (DCI) format is carried in the PDCCH (See,  the indication with respect PUCCH resources using bits of DCI signals of the PDCCH, the PUCCH resources (i.e., CCE) (Section 0064-0065, 0217, 0292),  see, terminal identifies PUCCH resources based on indicated higher-layer signals, DCI bits, section 0140-0150, noted: in the PUCCH resources, there are PRBs), and the terminal that transmits ACK/NACK (see, terminal transmits ACK/NACK signals using PUCCH resources related to the DCI bits, higher-layer signals, section 0140-0153, noted: the PUCCH resources include PRBs, section 0056, 0060).
	
Similarly, Han et al (US 2012/0300741 A1)  from the same field of endeavor  (see, transmitting of ACK/NACK for the PDCCH via PUCCH based on allocated resources for control signal, section 0008, 0059) discloses: transmitting of a resource which a PRB for transmitting the physical uplink control channel  (see, the UE transmits using PUCCH based on DCIs received from a base station, section 0179, 0185, 0186, 0310-0311, fig. 64-UE  120 that is communicatively coupled to a base station 110, section 0053) in a first hop of frequency hopping (see, PUCCH resource block (RB) pairs location in the frequency domain that is hopped based on slots, the ACK/NACK and PRB given to the UE, section 0073, 0118, noted: the UE transmits using PRB index/resource B, section 0185-0186, 0311-0312), and a PRB for transmitting the physical uplink control channel in a second hop of frequency hopping (see, PRB index/resource B, section 0185-1086, section 0073-frequency that is hopped based on slots, (see, the UE transmits ACK/NACK using PUCCH resources, frequency that is hopped based on slots, section 0073, 0185-0186, 0311-0312).

She et al (US 2015/0271839 A1) discloses: a UE that determines the position of the ACK/NACK information for the HARQ in the PUCCH (section 0007, 0011, 0029, 039-0057).

Wang et al (US 2016/0254878 A1) discloses the assignment of second PDCCH/ePDCCH candidate via second DCI, where the second assignment is determined from the first PDCCH/ePDCCH via first DCI (section 0018-0020). Wang further teaches a UE that gets the information on the second PDCCH after detecting the first DCI, including the offset that is associated from the start of candidates (section 0032-0035, 0085).

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the UE, a Physical Uplink Control Channel (PUCCH) including Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information corresponding to the DCI format at a first position of a resource block, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first position corresponds to the first offset value and a number of resource blocks which is based on a second index of a first CCE of the one or more CCE(s), wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position” as recited in claim 1.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a number of resource blocks, based on a second index of a first CCE of the one or more CCE(s); determining a first position of a resource block of a Physical Uplink Control Channel (PUCCH) transmission based on the first offset value and the number of resource blocks; and performing the PUCCH transmission, wherein the PUCCH transmission includes Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information, corresponding to the DCI format, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position” as recited in claim 10.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receive, from the UE, a Physical Uplink Control Channel (PUCCH) including Hybrid Automatic Repeat Request (HARQ)-Acknowledgement (ACK) information corresponding to the DCI format, at a first position of a resource block, wherein the first position is located within an uplink bandwidth part in frequency domain, wherein the first position corresponds to the first offset value and a number of resource blocks which is based on a second index of a first CCE of the one or more CCE(s), wherein the first offset value indicates a first distance between a starting position of the uplink bandwidth part and a second position, and wherein the number of resource blocks indicates a second distance between the second position and the first position” as recited in claim 19.


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473